DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Application filed on 02/09/22.
Claims 1, 5, 7-10, 12-14, 16-17, and 19-21 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 02/09/22, has been entered. Claims 1, 14, and 17 have been amended. In light of Applicant’s amendments, the 112(a) and 112(b) rejections regarding claims 1, 5, 7-10, 12-14, 16-17, and 19-21 have been withdrawn.

Priority
The examiner acknowledges that the instant application claims priority from foreign application CN201610548918 filed on 07/12/16 and therefore, the claims receive the effective filing date of July 12, 2016.  




Claim Objections
Claims 1, 14, and 17 are objected to because of the following informalities:
In claim 1, line 22, change “recommend” to “recommended”.
In claim 14, line 19, change “recommend” to “recommended”.
In claim 17, line 20, change “recommend” to “recommended”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 7-10, 12-14, 16-17, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 17 as representative, the claim recites limitations that fall within the certain methods of organizing human activity and mathematical concepts groupings of abstract ideas, including:

            obtaining a first historical record that includes historical behavior of viewing and downloading software products and/or services used by at least a first user of a first user terminal of the plurality of user terminals and a second user of a second user terminal of the plurality of terminals, the first historical record including a historical record of each push object in a first-push-object set, and the first-push-object set including push objects that have been used by the first user and the second user;
            determining, using the first historical record, pairwise combinations of push objects in the first-push-object set to obtain at least one first-push-object-combination pair;
            performing a filtering process on the at least one first-push-object-combination pair according to a preset posterior-push-object pool, which is a product pool that is recommended depending on a specific recommendation scenario, to obtain a second-push-object set, by removing from the at least one first-push-object-combination pair a first-push-object-combination pair that is absent from the preset posterior-push-object pool;
            determining, using a second historical record of the second-push-object set and a predefined similarity model, a plurality of associations between a to-be-recommended push object, which has not been used by the first user of the first user terminal, and push objects of the second-push-object set, wherein the to-be recommended push object is required to come from the preset posterior-push-object pool;
            determining a subset of push objects of the second-push-object set that satisfy a first preset condition for first associations, which are respective associations of the plurality of associations between the to-be-recommended push object and each of the subset of push objects;
            pushing the to-be-recommended push object to be automatically displayed at a predetermined portion of an interface of a specific application of the first user terminal while the first user is using the specific application, based on whether the subset of push objects satisfies other predefined criteria,
            wherein
            the to-be-recommended push object is included in a plurality of to-be-recommended push objects, which have not been used by the first user of the user terminal and wherein at least one of the plurality of to-be-recommended push objects has been used by the second user of the second user terminal, and the subset of push objects is included in a plurality of first associated objects, wherein each of the plurality of to-be-recommended push objects has at least one respective first associated object of the plurality of first associated objects for which an association with the each of the plurality of to-be-recommended push objects satisfies the first preset condition,
            the method includes sorting, by the processing circuitry, the plurality of to-be-recommended push objects according to a preset recommendation policy, and
            the pushing the to-be-recommended push object is further based on a sorted sequence of the plurality of to-be-recommended push objects,
            and the processing circuitry further performs:
            obtaining processing that is based on the second historical record but is separate from the filtering process, the obtaining process including:
classifying using the historical behavior, the second historical record corresponding to the at least one first to-be-recommended push object, to obtain a third historical record, 
                        setting, according to a preset weight model and the third historical record, a second weight corresponding to the to-be-recommended push object, and
                        adjusting the second weight using a preset time decay rule, to obtain an updated third weight, the third weight being a real-time weight corresponding to the to-be-recommended push object; and
            performing the sorting of the plurality of to-be-recommended push objects is further based on the third weight.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations emphasized above, are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the method is computerized, and using user terminals, the displaying is automatically done at a predetermined portion of an interface of a specific application of the first user terminal while the first user is using the specific application, the sorting and obtaining processing is performed by the processing circuitry, nothing in the claim element precludes the step from practically being performed by humans.  For example, but for the computerized language, user terminals, predetermined portion of an interface of a specific application of the first user terminal, the “obtaining”, “determining”, “performing”, “determining”, “determining”, “pushing”, “sorting”, “pushing”, “obtaining processing”, “classifying”, “setting”, and “performing” in the context of this claim encompasses sales activities.

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
A non-transitory computer readable storage medium, which stores machine instructions, wherein when the machine instructions are executed by processing circuitry of an information processing apparatus, the processing circuitry performs:
            obtaining a first historical record that includes historical behavior of viewing and downloading software products and/or services used by at least a first user of a first user terminal of the plurality of user terminals and a second user of a second user terminal of the plurality of terminals, the first historical record including a historical record of each push object in a first-push-object set, and the first-push-object set including push objects that have been used by the first user and the second user;
            determining, using the first historical record, pairwise combinations of push objects in the first-push-object set to obtain at least one first-push-object-combination pair;
            performing a filtering process on the at least one first-push-object-combination pair according to a preset posterior-push-object pool, which is a product pool that is recommended depending on a specific recommendation scenario, to obtain a second-push-object set, by removing from the at least one first-push-object-combination pair a first-push-object-combination pair that is absent from the preset posterior-push-object pool;
            determining, using a second historical record of the second-push-object set and a predefined similarity model, a plurality of associations between a to-be-recommended push object, which has not been used by the first user of the first user terminal, and push objects of the second-push-object set, wherein the to-be recommended push object is required to come from the preset posterior-push-object pool;
            determining a subset of push objects of the second-push-object set that satisfy a first preset condition for first associations, which are respective associations of the plurality of associations between the to-be-recommended push object and each of the subset of push objects;
            pushing the to-be-recommended push object to be automatically displayed at a predetermined portion of an interface of a specific application of the first user terminal while the first user is using the specific application, based on whether the subset of push objects satisfies other predefined criteria,
            wherein
            the to-be-recommended push object is included in a plurality of to-be-recommended push objects, which have not been used by the first user of the user terminal and wherein at push objects has been used by the second user of the second user terminal, and the subset of push objects is included in a plurality of first associated objects, wherein each of the plurality of to-be-recommended push objects has at least one respective first associated object of the plurality of first associated objects for which an association with the each of the plurality of to-be-recommended push objects satisfies the first preset condition,
            the method includes sorting, by the processing circuitry, the plurality of to-be-recommended push objects according to a preset recommendation policy, and
            the pushing the to-be-recommended push object is further based on a sorted sequence of the plurality of to-be-recommended push objects,
            and the processing circuitry further performs:
            obtaining processing that is based on the second historical record but is separate from the filtering process, the obtaining process including:
                        classifying using the historical behavior, the second historical record corresponding to the at least one first to-be-recommended push object, to obtain a third historical record, 
                        setting, according to a preset weight model and the third historical record, a second weight corresponding to the to-be-recommended push object, and
                        adjusting the second weight using a preset time decay rule, to obtain an updated third weight, the third weight being a real-time weight corresponding to the to-be-recommended push object; and
            performing the sorting of the plurality of to-be-recommended push objects is further based on the third weight.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 17 are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than mere instructions to implement or apply the abstract idea in a generic computing environment (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a non-transitory computer readable storage medium, processing circuitry of an information processing apparatus, user terminals, automatically performing steps, and a predetermined portion of an interface of a specific application of the first user terminal, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to the internet) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a 
            Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
            Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 

Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 17 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. obtaining a first historical record, pushing the to-be-recommended push object to be automatically displayed) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 17 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 1 is a method reciting similar functions as claim 1 and does not qualify as eligible subject matter for similar reasons. Claim 1 further recites the additional element of a network which generally links the commercial interactions to a computer environment and thus does not integrate the abstract idea into a practical application.
Claim 14 is a system reciting similar functions as claim 1 and does not qualify as eligible subject matter for similar reasons.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Allowable Subject Matter
            The claims are allowable over prior art for the reasons stated in the office action dated on February 26, 2021.

Response to Arguments
Applicant's arguments filed 02/09/22 have been fully considered.

35 U.S.C. § 112(a)
Applicant’s arguments regarding the rejections under 35 U.S.C. 112(a) with respect to claims 1, 5, 7-10, 12-14, 16-17, and 19-21 have been considered and are persuasive.  Accordingly, the rejections under 35 U.S.C. 112(a) regarding claims 1, 5, 7-10, 12-14, 16-17, and 19-21 have been withdrawn.

35 U.S.C. § 112(b)


35 U.S.C. § 101
	In regards to the 35 USC 101 rejection, the Applicant argues 1) “the field of displaying recommendations on a computer application for each of a plurality of users is existing technology and there is no practical human equivalent in the past or present for achieving this same result”; 2) “the use of computers to automatically generate, filter and push the recommended objects for a plurality of users in a network without any manual human intervention on the ‘seller’ side would clearly represent an improved technology result in conventional industry practice”; 3) “when the computer is automatically performing a task without any human intervention, it clearly ceases to be a ‘tool’ for using the abstract idea by a human, and it becomes something much different than a human method of making recommendations”; and 4) “utilizing a collaborative filtering algorithm and a time decay rule to avoid excessive recommendations and a lack of diversity is not an improvement directed to the abstract idea since this is aimed at solving a problem that existed with previous automated recommendation systems, which represents the technological environment”.

	With respect to argument 1, the Examiner disagrees. The use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an 

	With respect to argument 2, the Examiner disagrees. Performing steps such as generating, filtering, and pushing recommended objects to users without manual human intervention is not a technological improvement but an improvement to the existing business problem of providing recommendations to a user. Further, the steps of the claims merely apply additional elements such as a non-transitory computer readable storage medium, processing circuitry of an information processing apparatus, user terminals, and a predetermined portion of an interface of a specific application of the first user terminal, in the claims to user a computer as a tool to perform the abstract idea and further defining the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks. MPEP 2106.05(b)(II) provides guidance on whether a claim integrates a judicial exception into a practical application in Prong Two of Step 2A and further cites Versata to explain that in order for a machine to add significantly more, it must “play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly”. 
	
	With respect to argument 3, the Examiner disagrees. A general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine (MPEP 2106.05(b)(I)). Applicant’s specification (see at least paragraphs [0218-0219, 0229]) discloses carrying out the teachings of the claimed invention by a processor located on a server and can be implemented by a central processing unit, a micro processing unit, a digital signal processor, or a field programmable gate array. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Therefore, the Examiner maintains the rejection.

With respect to argument 4, the Examiner disagrees. Utilizing a specific algorithm and a time decay rule to solve problems of excessive recommendations and lack of diversity is further directed to the abstract idea of providing recommendations. Reducing excessive recommendations and increasing diversity improves user convenience and increases potential profit which is directed to a sales activity/behavior. There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. The alleged improvements are not improvements in computer capabilities or computer technology, instead, they are improvements in providing 


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571)272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELISA H YANG/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625